Citation Nr: 1234682	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  10-09 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement a rating in excess of 10 percent for pseudofolliculitis barbae (PFB).


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from July 1995 to December 2004.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an August 2007 decision by the RO in Jackson, Mississippi, which denied the Veteran's claim for a rating higher than 10 percent for his pseudofolliculitis barbae.  A June 2011 rating decision continued the 10 percent disability rating.  

In December 2011, the Veteran testified at a Decision Review Officer (DRO) hearing; a transcript of that hearing is of record.  

The issue of entitlement to service connection for yeast/candidiasis infection to include as secondary to service-connected pseudofolliculitis barbae has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). 

The Veteran was afforded a VA examination in May 2012 to assess the severity of his service-connected PFB.  However, the examiner did not address the percentage of the entire body or exposed areas affected by the Veteran's PFB and the record remains unclear as to the size of the area affected to adequately rate the Veteran's disability.  Additionally, the examiner indicated that the Veteran was not taking any systemic corticosteroids or other immunosuppressive medications.  However, a review of the VA treatment records reveal that the Veteran had periods of being prescribed Isotretinoin, an immunosuppressive drug, as well as other  medications for his PFB that were not mentioned in the VA examination report.  More specifically, the record remains unclear as to whether or not the Veteran's PFB required use of systemic therapy involving corticosteroids or other immunosuppressive drugs for a duration of six weeks or more, or approximated near-constant, or constant use of such drugs.  The record, along with the inadequate VA examination report raises a question as to the current severity of the Veteran's service-connected PFB.  Therefore, the Board finds that a current examination is necessary.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) (VA was required to afford a contemporaneous medical examination where examination report was approximately two years old); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991). 

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2011); see 38 C.F.R. § 19.9 (2011).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 (1993). 

Ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611   (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain the Veteran's most recent VA treatment records not already associated with the claims file. Once obtained, these records should be associated with he claims file.
2.  After the completion of the above, the RO/AMC should schedule the Veteran for another VA compensation examination to evaluate the severity of his PFB.  The examination should include any diagnostic testing or evaluation deemed necessary.  The physical and Virtual claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical and other history. 

In the examination report, the examiner should address, in percentages, the extent of coverage of both total body and exposed body areas affected by PFB.  The examiner should also address the nature, extent (in square inches, if applicable), and symptoms of any residual scarring (to include whether each scar is painful, unstable, superficial, or deep).  

The examiner should note the extent of any palpable tissue loss, whether there is gross distortion or asymmetry of any paired sets of facial features, and whether any of the 8 characteristics of disfigurement are present in the face, head or neck. 

The features of disfigurement are: (1) scar five or more inches (13 or more centimeters) in length; (2) scar at least one-quarter inch (0.6 centimeters) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper- pigmented in an area exceeding six square inches (39 square centimeters); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); (7) underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); and (8) skin indurate and inflexible in an area exceeding six square inches (39 square centimeters).   Take into consideration an unretouched color photograph.  

The examiner should also note whether and to what extent (six weeks or more, constant, or near-constant) systemic therapy (such as corticosteroids or other immunosuppressive drugs) has been required in the 12 month periods beginning March 30, 2007. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be acknowledged and considered in formulating any opinions. 

3.  The agency of original jurisdiction should review the examination report to ensure that it contains all findings requested in this remand. 

4.  Thereafter, readjudicate the Veteran's increased rating claim on the basis of all evidence of record and all applicable laws and regulations since the last adjudication in March 2012.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted, and any additional applicable laws and regulations.  The SSOC must provide reasons and bases for the decision reached.  Thereafter, the Veteran and his representative should be given the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



